Exhibit 10.32



BOC FLUE GAS AGREEMENT OF SALE



THIS AGREEMENT (the "Agreement") is made and entered into as of the 10th day of
October, 2002 by and between THE BOC GROUP, INC. ("Buyer") and NORTHEAST ENERGY
ASSOCIATES, A LIMITED PARTNERSHIP ("Seller").


WHEREAS, Seller currently operates or causes the operation of a cogeneration
power plant located in Bellingham, Massachusetts; and


WHEREAS, Gas (defined below) is a by-product of the cogeneration plant's natural
gas combustion process; and


WHEREAS, Buyer is engaged in the business of purifying and processing such Gas
to extract carbon dioxide ("CO2") for sale to its customers; and


WHEREAS, Buyer is desirous of purchasing from Seller the Gas by-product of
Seller's natural gas combustion process.


NOW THEREFORE, for and in consideration of the promises hereinafter contained,
Seller and Buyer hereby agree as follows:




1. DEFINITIONS


Unless defined elsewhere in this Agreement, the capitalized terms used in this
Agreement shall have the meanings set forth in this Section. The terms defined
below or used elsewhere in this Agreement shall be deemed to refer to the
singular or plural as the context requires.


1.1. "Contract Year" shall mean a twelve (12)-month period beginning at 12:00:01
a.m. on the Effective Date or any subsequent anniversary thereof until the
termination of this Agreement.


1.2. "Deliver" or "Delivery" shall mean, with respect to Gas, the point and time
at which the Gas stream is diverted from Seller's Plant and enters the Facility
and such delivery point shall be demarcated by the point immediately downstream
of the No. 1 and No. 2 Facility Bypass Dampers as shown on drawing number
PR-06-1001, revision 3, a copy of which is attached hereto as Exhibit A.


1.3. "Effective Date" shall mean the date set forth above.


1.4. "Facility" shall mean Seller's existing building and apparatus located in
Bellingham, Massachusetts, including all future additions, changes, or
alterations thereto, required for the processing of Gas into Product and the
storage/terminal facilities for such Product, and which is leased, maintained
and operated by Buyer pursuant to the terms of the Lease Agreement.


1.5. "Gas" shall mean the gaseous stream produced by combustion of natural gas
at Seller's Plant.


1.6. "Initial Term" shall mean the period of time commencing on January 1, 2003
through September 14, 2016.


1.7. "Lease Agreement" shall mean that certain Operating Lease Agreement dated
October 10, 2002 between Buyer and Seller.


1.8. "Praxair Agreement" shall mean the Flue Gas Supply Agreement, dated October
10, 2002, between Seller and Praxair, Inc.


1.9. "Price" shall mean the nominal price for Gas which Buyer pays to Seller as
described in Section 5 below.


1.10. "Product" shall mean the purified and liquefied or solid CO2 produced by
the Facility.


1.11. "Relevant Agreements" shall mean collectively: (i) the Lease Agreement and
(ii) that certain On-Site Steam Supply Agreement dated October 10, 2002 by and
between Seller and Buyer.


1.12. "Seller's Plant" shall mean Seller's existing cogeneration power plant and
any additions or modifications and replacements thereto, located in Bellingham,
Massachusetts which is associated with the Facility.


1.13. "Ton" shall mean a short ton of two thousand (2,000) pounds.




2. QUANTITY


2.1. At any time that the Seller's Plant is operating at least one combustion
turbine using natural gas, Seller shall make available and Deliver to Buyer the
lesser of (i) 45% of all Gas produced by the Seller's Plant or (ii) an amount of
Gas containing carbon dioxide of sufficient quantities to manufacture a maximum
daily quantity of 157.5 Tons of carbon dioxide per day; provided, however, that
in the event of the termination or expiration of the Praxair Agreement, Seller
shall make available the lesser of (x) all Gas produced by the Seller's Plant or
(y) an amount of Gas containing carbon dioxide of sufficient quantities to
manufacture a maximum daily quantity of 350 Tons of carbon dioxide per day. If
any governmental regulatory permit which restricts the quantity of manufactured
carbon dioxide to 350 Tons per day at the Facility is revised during the Initial
Supply Period such that the quantity of manufactured carbon dioxide can be
increased, then Seller will increase the quantity of Gas to sufficient
quantities to manufacture a maximum daily quantity of 350 Tons per day of carbon
dioxide per day referenced in the preceding sentence proportionately to the
increase in the allowed quantity of manufactured carbon dioxide permitted in the
revised government regulatory permit. Upon such increase, Seller shall make
available and Deliver to Buyer 50% of all Gas produced by Seller's Plant at any
time that the Seller's Plant is operating at least one combustion turbine using
natural gas.


2.2. Buyer acknowledges that Gas is a by-product of Seller's manufacturing
operations and Seller shall have no obligation to operate Seller's Plant solely
to supply Gas to Buyer. Seller further acknowledges that any modification at
Seller's Plant, including without limitation, a change to the process or
operation, construction, testing or shutdown of facilities, upgrade, renovation
or debottlenecking of any process pipelines equipment at Seller's Plant could
affect the composition of the Gas delivered hereunder ("Modification"). Seller
agrees to notify Buyer during the planning stage of any Modification that may
impact the quantity or the quality of Gas delivered under this Agreement and to
permit Buyer access to all relevant information concerning the effect of the
Modification in the Gas in whatever form Seller may have such information.




3. QUALITY


3.1. In the event that (a) any Gas available for Delivery to Buyer hereunder
fails to meet the specifications set forth below and (b) Buyer is unable to
produce CGA Grade I Product (as such standard exists on the date of this
Agreement) with such Gas Buyer may reject Delivery of such Gas. Rejection of
non-usable Gas shall be Buyer's sole remedy for the Delivery of non-usable Gas;
provided, however, that nothing contained in this Agreement shall be deemed to
limit the remedies available to Buyer under the Relevant Agreements.




NEA Bellingham
Cogeneration Facility


Flue Gas Specifications


Composition, Volume %


CO2


2.91 (min.)

 

H20

9.62 to 12.84

 

O2

12.24 to 15.10

 

N2 + Air

Balance


Impurities, dry ppm(1)


SO2


0.5

 

NOx

25.0


Volatile Organic Compounds (VOC)

 


3.0


CO

 


25.0


(1) Based on 15% O2.




4. PRICE


Buyer shall pay Seller the Price of one dollar ($1.00) per Contract Year for
rights to process Gas as provided herein.




5. RIGHTS OF INSPECTION


Each party shall keep, in accordance with generally accepted accounting
principles consistently applied, separate records together with all supporting
documents and allow the other party (the "Auditing Party") or its authorized
representative subject to a confidentiality agreement acceptable to the party to
be audited at all reasonable times upon no less than fourteen (14) days prior
written notice to inspect any information relevant to the compliance by that
party with its obligations under this Agreement. The Auditing Party shall bear
the expense of this inspection.




6. TAXES


Buyer shall pay all taxes, except income, real estate or franchise taxes,
imposed on Seller or Seller's property relating directly to the purchase of Gas
by, or the Delivery of Gas to, Buyer hereunder. Buyer shall bear any sales taxes
or other taxes, if applicable, that may be imposed on the transfer of Gas from
Seller to Buyer or shall provide to Seller an applicable sales tax exemption
certificate, such as a certificate for resale.




7. WARRANTIES


THERE ARE NO EXPRESS WARRANTIES BY SELLER AND NO IMPLIED WARRANTIES BY SELLER
(OTHER THAN OF TITLE AS PROVIDED IN THE UNIFORM COMMERCIAL CODE) OR OTHERWISE
CREATED UNDER THE UNIFORM COMMERCIAL CODE INCLUDING WITHOUT LIMITATION WARRANTY
OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE. SELLER
WARRANTS THAT ALL GAS DELIVERED TO BUYER HEREUNDER SHALL BE DELIVERED FREE FROM
ANY SECURITY INTEREST, LIEN, ENCUMBRANCE OR ROYALTY OBLIGATION.




8. CLAIMS


Claims shall be made promptly after a party discovers grounds therefor and the
other party shall be given thirty (30) days to investigate any such claim before
the claimant may resort to any other remedy provided in this Agreement.




9. RISK OF LOSS


Title to, and risk of loss of, Gas shall pass from Seller to Buyer when the Gas
is Delivered to Buyer at the Facility.




10. FORCE MAJEURE


10.1. In the event of any failure to deliver or accept delivery of Gas or delay
in the performance of either party's obligations hereunder, caused directly or
indirectly by fires, floods, accidents, explosions, equipment failure, power
interruptions (whether or not permitted under an interruptible power contract),
strikes or other differences with workmen, delays in transportation, acts of
God, condemnation by municipal authority, restraints, restrictions or
regulations of government, or for any other cause, whether similar or dissimilar
to the foregoing, which is beyond the reasonable control of the party affected
thereby, the party whose performance is so affected by any such cause shall have
such additional time within which to perform its obligations hereunder, or as
may be reasonably necessary to resume performance, provided that, in any such
event, quantities not delivered or accepted prior to the end of the Contract
Year as a result of such cause shall be canceled with no liability or obligation
therefore by either party and shall not affect the obligations of the parties
with respect to any subsequent Contract Year.




11. INDEMNIFICATION


11.1. General. Except as otherwise set forth in this Agreement, each party (the
"Indemnifying Party") agrees to indemnify and hold the other party, its
directors, officers, partners, agents, and employees ("Indemnitees") harmless
from and against any and all claims, damages, losses, demands, liabilities and
actions or causes of action, including any and all cost or expense of any kind
or nature related thereto (including court costs and reasonable attorneys' fees)
asserted by any person other than a party, or their affiliates (collectively,
"Claims") including Claims resulting from bodily injury, death or damage to
property of any person, to the extent arising out of or caused by the reckless,
negligent or willful acts or omissions of the Indemnifying Party arising from or
in connection with its obligations hereunder.


11.2. Notice and Defense. In the event an Indemnitee seeks to be indemnified
hereunder, it shall promptly notify the Indemnifying Party in writing of the
facts and circumstances upon which any such Claim is based; provided that the
failure to so notify the Indemnifying Party shall not relieve the Indemnifying
Party of its obligations hereunder. The Indemnifying Party shall defend each
Claim which is less than or equal to the amounts set forth in Section 11.3 with
counsel of its sole choice and shall have the sole authority to settle or
compromise the same. As long as the Indemnifying Party defends a Claim, the
party bringing the Claim shall not be responsible for the fees of attorneys
retained separately by it. Upon the Indemnifying Party's request, Indemnitee
shall cooperate with the Indemnifying Party in the defense of each Claim with
such cooperation including providing information necessary to answer
interrogatories, producing requested documents and making employees available as
witnesses at oral deposition and/or trial.


11.3. Indemnification Caps. Notwithstanding any other provision hereof, the
parties' indemnification obligations under this Section 11 with respect to any
matter arising out of, under or in connection with this Agreement shall not
exceed in the aggregate US$500,000 per Claim or event, subject to a total
aggregate capped amount of US$1,000,000 over the term of this Agreement.


11.4. Payments. Any payment made by a party pursuant to this Section in respect
of any Claim shall be net of any insurance proceeds realized by and paid to the
Indemnitee in respect of such Claim and shall be reduced by an amount equal to
any tax benefits realized by the Indemnitee which are attributable to such
Claim.


11.5. Other Limitations. Except for the indemnification obligations set forth in
Sections 11.1, 11.2 and 11.3, in no event shall either party be liable hereunder
to the other party for any indirect, incidental, special or consequential
damages, including, but not limited to, lost profits, loss of use or business
interruptions under any circumstances, caused by or arising out of, in whole or
in part, any negligent act or omission, even if advised of the possibility of
such damages.




12. TERM AND TERMINATION


12.1. Subject to Sections 12.2 and 12.3, this Agreement shall commence on the
Effective Date and shall remain in full force and effect through the Initial
Term.


12.2. This Agreement may be terminated by either party (the "non-defaulting
party") if any of the following events occur by or with respect to the other
party (the "defaulting party"): (i) the defaulting party is in breach of any of
its obligations hereunder and fails to cure such breach within thirty (30) days
of receipt of written notice from the non-defaulting party or (ii) any
insolvency of the defaulting party, any filing of a petition in bankruptcy by or
against the defaulting party, any appointment of a receiver for the defaulting
party, or any assignment for the benefit of the defaulting party's creditors;
provided, however, that in the case of any involuntary bankruptcy proceeding
such right to terminate shall only become effective if the proceeding is not
dismissed within sixty (60) days after the filing thereof.


12.3. This Agreement shall terminate upon termination or expiry of either of the
Relevant Agreements.


12.4. Termination shall not release either party from any obligation or
liability incurred prior to the date of termination. In all other respects, the
rights and obligations of the parties to this Agreement which expressly or by
implication come into or continue in force after the date of termination or
expiration of this Agreement shall survive termination or expiration. Neither
party shall have any liability to the other party for terminating the Agreement
pursuant to this Section 12.




13. ASSIGNMENT


This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto, and their respective successors and permitted assigns. This
Agreement may not be assigned by either party hereto without (a) assignment of
all the Relevant Agreements and (b) the prior written consent of the other
party, provided that such consent shall not be unreasonably withheld or delayed;
except (i) Seller may assign this Agreement, to its lenders, subject to the
consent and agreement, the form of which is attached hereto as Exhibit B; and
(ii) either party may assign this Agreement, together with the Relevant
Agreements and the Three Party Agreement, dated as of October 10, 2002, by and
among, Buyer, Seller and Praxair, or any of its rights hereunder to any of such
parties' affiliates, or to any creditworthy entity who succeeds (by purchase,
merger, operation of law or otherwise) to all or substantially all of the
capital stock or partnership interests (as the case may be), or the assets or
business of such party, if such entity agrees in writing to assume and be bound
by all of the obligations of such party under this Agreement. Any purchaser of
the Seller's Plant shall be deemed to be a creditworthy entity. Any assignment
shall not relieve the assigning party of its responsibility for its obligations
hereunder.




14. CONFIDENTIALITY


The Parties hereby agree to comply with the confidentiality provisions set forth
in Section 10 of the Lease Agreement in connection with the performance of each
Party's obligations under this Agreement.




15. NOTICES


Unless otherwise specifically provided for herein, all notices, consents,
requests, demands and other communications required or permitted to be given
pursuant to this Agreement shall be deemed to have been duly given if delivered
personally or sent by telex, telecopy, facsimile transmission, or certified mail
(postage prepaid, return receipt requested). Until another address or addressee
shall be furnished in writing by either party, notices shall be given in
duplicate, addressed as follows:


If to Seller


Northeast Energy Associates, A Limited Partnership
c/o FPL Energy, LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408
Attention: Business Manager


If to Buyer:


The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Vice President Product Management


With a copy to:


The BOC Group, Inc.
575 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Law Department




16. RELATIONSHIP OF PARTIES


The parties, for all purposes under this Agreement, shall be considered
independent contractors and the relationship of Buyer and Seller shall under no
circumstances be deemed that of master and servant, principal and agent,
employer and employee, partners, or joint venturers. Neither party has the right
or authority to enter into any contract, warranty, guaranty or other undertaking
in the name or for the account of the other party, or to assume or create any
obligation or liability of any kind, express or implied, on behalf of the other
party, or to bind the other party in any manner whatsoever, or to hold itself
out as having any right, power or authority to create any such obligation or
liability on behalf of the other or to bind the other party in any manner
whatsoever (except as otherwise provided by this Agreement or as to any other
actions taken by either party at the express written request and direction of
the other party).




17. GENERAL PROVISIONS


17.1. Title and Section Headings. The title and section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement or of any provision hereof.


17.2. Entire Agreement. Except as otherwise provided herein, this Agreement and
the attached Exhibits set forth in the entire agreement between Buyer and Seller
regarding the subject matter hereof and supersedes and cancels all prior and
contemporaneous agreements and understandings between the parties, whether oral
or written.


17.3. Modifications. No extension (whether pursuant hereto or otherwise),
amendment, modification, change, waiver or discharge of, or addition to, any
provision of this Agreement shall be effective unless the same is in writing and
is signed or otherwise assented to in writing by an authorized individual on
behalf of Buyer and Seller, and unless such writing specifically states that the
same constitutes such an amendment, modification, change, waiver or discharge
of, or addition to, one or more provisions of this Agreement.


17.4. Severability. If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby and it
is in the intention of the parties that any such provision be reformed so as to
make it enforceable to the maximum extent permissible under applicable law.


17.5. Governing Law. The provisions of this Agreement shall be governed and
construed in all respects in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflicts of law rules.


17.6. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


17.7. Approvals. In the event approvals or notifications of any governmental
authorities are needed for the effectiveness of this Agreement, then this
Agreement shall not become effective until such approvals are obtained or such
notifications have become effective. Each party shall provide any reasonably
requested assistance to the other party in obtaining any such approval or to
give any notice, as and when needed.


17.8. Purchase Orders. The parties may, from time to time, use purchase orders,
acknowledgments, websites, clickthrough agreements, EDI documents, or other
instruments to order, acknowledge, or specify delivery times, suspensions,
quantities, or other similar specific matters concerning Gas, or relating to
performance hereunder, but the same are intended for convenience and record
purposes only and any provisions that may be contained therein are not intended
to (nor shall they serve to) add to or otherwise amend or modify any provision
of this Agreement, even if signed or accepted on behalf of either party with or
without qualification.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.



NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP
By Northeast Energy, LP,
  its General Partner


By ESI Northeast Energy GP,
  its Administrative General Partner

 



THE BOC GROUP, INC.



By:



RONALD SCHEIRER

 



By:



R S GRANT











Name:
Title:

Ronald Scheirer
Vice President

 

Name:
Title:

R. S. Grant
Vice President













 

 

Exhibit A


Delivery Point of Gas



 

 

Exhibit B


Form of
Consent and Agreement

